Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) The embodiment as shown in figures 5 and 6; 
2) The embodiment as shown in figures 7 and 8;
3) The embodiment as shown in figures 9 and 10;
4) The embodiment as shown in figures 11-13;
5) The embodiment as shown in figures 11, 12, 14 and 15;
6) The embodiment as shown in figure 16;
7) The embodiment as shown in figures 17-19; and
8) The embodiment as shown in figures 20-22; and

9) The embodiment as shown in figure 23.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 10 and 11.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-9 lack unity of invention because even though the inventions of these groups require the technical feature of a cushion block in a toilet seat for a lavatory, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of at least Rozenblatt et al. 6,226,807 in view of Cross 1,972,076.  As noted in the art rejections below, generic claim 1 is not allowable wherein there is no allowable special technical feature uniting the inventions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenblatt et al. 6,226,807 in view of Cross 1,972,076. Rozenblatt discloses: A toilet seat structure for an aircraft lavatory unit (as disclosed on column 1, lines 5-10), comprising: 
a toilet body (22) including a bowl portion (27);
a support portion (28) configured to support the toilet body above a floor; 
a shroud (30) including:
a peripheral wall portion configured to cover a periphery of the toilet body and the support portion (as disclosed on column 5, line 63, to column 6, line 5, the shroud 30 surrounds the toilet body and connects to the lavatory walls) and
a flange (at 32) having an annular shape placed on an upper end outer circumference of the bowl portion; and
a toilet seat (24) having an annular shape placed on the flange:
substantially as claimed but does not disclose a cushion block to be attached to a lower surface of the toilet seat. However, Cross teaches another toilet seat structure (2) having a cushion block (15, 22 or 23 as taught on page 1, line 6; and page 1, lines 98-105) to be attached to a lower surface of the toilet seat for the purpose of both cushioning the toilet seat and evacuating air from the toilet bowl. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the toilet seat of Rozenblatt with a cushion as, for example, taught by Cross in order to both cushion the toilet seat and evacuating air from the toilet bowl.
	Regarding claims 1, 2, 10 and 11; Cross teaches the cushion 15, 22 or 23 to be a circumferential band as seen in figure 1 and to be inclined at an obtuse angle on both sides as seen in figure 5 at 22 and in the wall containing apertures 27, both of which walls form an obtuse angle with the bottom surface of the toilet seat 2. With respect to claims 10 and 11, Cross does not teach any specific angle for the inclines at 22 and 27 in figure 5, however, they are clearly shown as being inclined and not vertical and 
	Regarding claim 8; Cross teaches the cushion 15, 22 or 23 to be to be held in place with tacks as shown in figure 5. Wherein, as broadly claimed and as seen in figure 5, the bottom portion of the tack 25 is a protrusion which when in inserted into the toilet seat 2 forms a recess, or occupies a recess as claimed, as shown at 26 in figure 5. Wherein the tacks 25, 26 are disposed circumferentially about the toilet seat 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartwick et al. teaches another aircraft lavatory unit with a toilet seat, support and a shroud. Phillips teaches a toilet seat cushion with protrusions 16 inserted into toilet seat recesses. Leslie teaches another cushion which forms an obtuse angle with the toilet seat. Florey and Schacht teach circumferential toilet seat cushions with fasteners which form protrusions and recesses as claimed. Roe, Gregg, Potosky and Lim teach other related toilet seat cushions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754